SECOND DIVISION
                                MILLER, P. J.,
                            HODGES and PIPKIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                  February 15, 2022



In the Court of Appeals of Georgia
 A21A1718. CARDINALE v. KEANE.
 A21A1719. CARDINALE v. JONES et al.

      MILLER, Presiding Judge.

      These two related appeals involve some of Matthew Charles Cardinale’s

numerous requests for public records from the City of Atlanta over many years. In

Case No. A21A1718, Cardinale appeals pro se from the trial court’s denial of his

motion for a final default judgment on his claim for a civil penalty under the Georgia

Open Records Act (OCGA § 50-18-70, et seq.) against the City of Atlanta’s Director

of Planning and Community Development, Tim Keane. In Case No. A21A1719,

Cardinale appeals from the trial court’s dismissal of his Open Records Act complaint

against Michael Brandon Jones, a private attorney who represented the City in prior

litigation, and City of Atlanta Councilman Antonio Brown.
      In Case No. A21A1718, Cardinale argues that the trial court erred in

concluding that he did not have a cause of action to seek a civil penalty against Keane

for a violation of the Open Records Act and that the trial court abused its discretion

by declining to award such a penalty. While we agree with Cardinale that the Open

Records Act allows private citizens such as Cardinale to seek and obtain civil

penalties, we conclude that Cardinale has not established that the trial court abused

its discretion by declining to impose such a penalty against Keane, and so we affirm

the judgment in this case.

      In Case No. A21A1719, Cardinale argues that the trial court erred by

dismissing his complaint on the ground that he did not sufficiently plead that Jones

and Brown were “custodians” of the documents he requested and by again concluding

that he did not have a cause of action to seek a civil penalty under the Open Records

Act. We agree with Cardinale that he properly pled that Jones and Brown were

custodians of the various records that he sought, and so we reverse the dismissal of

Cardinale’s claim against Brown, vacate the dismissal of his claim against Jones, and

remand for the trial court to address an additional argument that Jones raised in his

motion to dismiss.

                                Case No. A21A1718

                                          2
      “We review the trial court’s entry of default judgment for an abuse of

discretion. Where it is apparent that a trial court’s judgment rests on an erroneous

legal theory, an appellate court cannot affirm. When the issue is a question of law, we

owe no deference to the trial court’s ruling and apply the plain legal error standard

of review.” (Citations and punctuation omitted.) Laurel Baye Healthcare of Macon,

LLC v. Neubauer, 315 Ga. App. 474, 475 (726 SE2d 670) (2012).

      According to Cardinale’s complaint, the City of Atlanta’s Community

Development and Human Services Committee held a regularly scheduled meeting on

February 11, 2020. During the meeting, Chairman Matt Westmoreland raised a

motion for the Committee to enter into a private executive session that would be

closed to the public. Chairman Westmoreland called for a voice vote on the motion,

but he did not allow any time for votes to be heard before saying, “The ayes have it,”

and calling the Committee into the private session. The official minutes for the

Committee meeting nevertheless reflected that a voice vote occurred. The Committee

later amended the minutes to reflect the details of the vote, showing that all the

members agreed to the motion.

      On March 1, 2020, Cardinale sent a records request to Keane, specifically

seeking documents related to any policies that allegedly prevented a third party, Ron

                                          3
Shakir, from fully participating in neighborhood planning meetings. Cardinale sent

two more requests for separate documents on March 5, 2020, and October 24, 2020.

On December 3, 2020, Cardinale received responses for his two March requests, but

he had yet to receive a response for his October request at the time he filed the

complaint.

      Cardinale filed a complaint against Keane and the City of Atlanta, seeking first

a declaratory judgment under the Georgia Public Meetings Act (OCGA § 50-14-1, et

seq.) against the City that no voice vote actually occurred for the Committee to enter

into a private executive session during its February 11, 2020 meeting. Cardinale also

sought a civil penalty against Keane under the Open Records Act for his failure to

timely provide him with his requested documents, and he sought court costs and

expenses. After the defendants failed to file an answer, the trial court found them in

default, and Cardinale moved for the entry of a default judgment. Following a

hearing, the trial court granted Cardinale a default judgment on his claims for a

declaratory judgment and for court costs, but the trial court denied a judgment on his

claim for a civil penalty. The trial court concluded that the Open Records Act only

provides the Attorney General of Georgia with the power to obtain a civil penalty for

a violation of the Act. The trial court alternatively held that, even if Cardinale could

                                           4
seek a civil penalty, the trial court would exercise its discretion to decline to award

a civil penalty in this case. This appeal followed.12

      1. Cardinale first argues that the trial court erred in concluding that, as a private

citizen, he was not entitled to seek a civil penalty under the Open Records Act. We

agree that Cardinale has a cause of action to seek a civil penalty.

      “On appeal, we review the lower court’s interpretation of a statute de novo, as

statutory interpretation is a question of law.” (Citation omitted.) Hill v. First Atlantic

Bank, 323 Ga. App. 731, 732 (747 SE2d 892) (2013). Our analysis of the Open

Records Act is guided by our familiar principles of statutory interpretation:

      A statute draws its meaning, of course, from its text. Under our
      well-established rules of statutory construction, we presume that the
      General Assembly meant what it said and said what it meant. To that
      end, we must afford the statutory text its plain and ordinary meaning, we
      must view the statutory text in the context in which it appears, and we
      must read the statutory text in its most natural and reasonable way, as an
      ordinary speaker of the English language would. Though we may review
      the text of the provision in question and its context within the larger

      1
         Keane filed a motion to dismiss this appeal on the grounds that Cardinale
failed to serve him with his initial brief. Because Keane was able to timely file his
response brief, and because Keane has not shown that he was otherwise prejudiced
by the failure of service, the motion is denied.
      2
          The City is not a party to this appeal.

                                            5
      legal framework to discern the intent of the legislature in enacting it,
      where the statutory text is clear and unambiguous, we attribute to the
      statute its plain meaning, and our search for statutory meaning ends.


(Citations and punctuation omitted.) Patton v. Vanterpool, 302 Ga. 253, 254 (806

SE2d 493) (2017).

      The [Open Records Act] was enacted in the public interest to protect the
      public — both individuals and the public generally — from “closed
      door” politics and the potential abuse of individuals and the misuse of
      power such policies entail. Therefore, the Act must be broadly construed
      to effect its remedial and protective purposes. The intent of the General
      Assembly was to encourage public access to information and to promote
      confidence in government through openness to the public and allow the
      public to evaluate efficient and proper functioning of its institutions.


(Citation omitted.) Wallace v. Greene County, 274 Ga. App. 776, 782 (2) (618 SE2d

642) (2005).

      The Open Records Act provides that

      [t]he superior courts of this state shall have jurisdiction in law and in
      equity to entertain actions against persons or agencies having custody
      of records open to the public under this article to enforce compliance
      with the provisions of this article. Such actions may be brought by any
      person, firm, corporation, or other entity. In addition, the Attorney
      General shall have authority to bring such actions in his or her discretion


                                          6
      as may be appropriate to enforce compliance with this article and to seek
      either civil or criminal penalties or both.


OCGA § 50-18-73 (a). It further provides that “a civil penalty may be imposed by the

court in any civil action brought pursuant to this article against any person who

negligently violates the terms of this article[.]” (Emphasis supplied.) OCGA § 50-18-

74 (a).

      We conclude that these provisions of the Open Records Act allow private

plaintiffs to seek civil penalties for violations of the Act. The Supreme Court of

Georgia recently interpreted nearly identical provisions of the Georgia Open

Meetings Act (OCGA § 50-14-1, et seq.) to determine if a plaintiff may seek a civil

penalty under that statute. Williams v. DeKalb County, 308 Ga. 265, 276-277 (4) (a)

(840 SE2d 423) (2020). Similar to the Open Records Act, the Open Meetings Act

provides that “a civil penalty may be imposed by the court in any civil action brought

pursuant to [this Act,]” (Emphasis supplied.) OCGA § 50-14-6, and it includes a

similarly worded section setting out the ability of the Attorney General of Georgia to

enforce the Act’s provisions. See OCGA § 50-14-5 (a). The Supreme Court

recognized that, although the Open Meetings Act expressly authorizes the Attorney

General “to bring enforcement actions, either civil or criminal, in his or her discretion

                                           7
as may be appropriate to enforce compliance with [the Act],” OCGA § 50-14-5 (a),

“[t]his grant of authority does not necessarily mean, however, that only the Attorney

General has standing to bring civil enforcement actions.” (Emphasis in original.)

Williams, supra, 308 Ga. at 276 (4) (a).

      Instead, the enforcement authority of the Attorney General is “in
      addition to any action that may be brought by any person, firm,
      corporation, or other entity” in a superior court, which “shall have
      jurisdiction to enforce compliance with the provisions of the Act,”
      including by granting an injunction or other equitable relief. This
      provision plainly contemplates that a private person (or firm,
      corporation, or other entity) can bring an action to enforce the Act to
      protect the public from closed-door politics. It follows that, although
      only a prosecutor empowered to initiate a criminal prosecution on behalf
      of the State may seek a criminal penalty under OCGA § 50-14-6, any
      person, firm, corporation, other entity, or the Attorney General may
      request that the trial court impose a civil penalty.


(Citations omitted and emphasis supplied.) Id. at 276-277 (4) (a).

      The Open Records Act identically provides that “a civil penalty may be

imposed by the court in any civil action brought pursuant to [this Act.]” (Emphasis

supplied.) OCGA § 50-18-74 (a); compare OCGA § 50-14-6. The only textual

difference between the two acts is that the Open Records Act specifically mentions


                                           8
that the Attorney General may seek “either civil or criminal penalties or both,” OCGA

§ 50-18-73 (a), whereas the Open Meetings Act instead mentions that the Attorney

General may “bring enforcement actions, either civil or criminal.” OCGA § 50-14-5

(a). But just as in Williams regarding the Open Meetings Act, we see nothing in

OCGA § 50-18-73 (a)’s grant of authority that would mean that only the Attorney

General has standing to bring an action to obtain a civil penalty, see Williams, supra,

308 Ga. at 276 (4) (a), nor do we see anything else in the statute that would

potentially foreclose private plaintiffs from seeking a civil penalty for a violation of

the Act. Considering that both the Open Records Act and the Open Meetings Act

have the broad purpose to encourage public disclosure of governmental activity, we

are compelled to conclude that this minor textual difference between the statutes is

a distinction without any meaningful difference.

      We therefore conclude that Cardinale, a private citizen, has a cause of action

to seek a civil penalty under OCGA § 50-18-74 (a) and that the trial court erred in

ruling otherwise.

      2. Cardinale next argues that the trial court erred in its alternative decision to

decline to award him a civil penalty. We conclude that Cardinale has not shown that

the trial court abused its discretion in declining to award a civil penalty in this case.

                                           9
      First, the trial court correctly determined that the award of a civil penalty under

the Open Records Act is a matter committed to a trial court’s discretion. The Act

provides that “a civil penalty may be imposed by the court in any civil action brought

pursuant to this article against any person who negligently violates the terms of this

article[.]” (Emphasis supplied.) OCGA § 50-18-74 (a). As we have recognized, “[t]he

word ‘may,’ when used in a statute, usually implies some degree of discretion. This

common-sense principle of statutory construction is by no means invariable, however,

and can be defeated by indications of legislative intent to the contrary or by obvious

inferences from the structure and purpose of the statute.” (Citation omitted.) Belt

Power, LLC v. Reed, 354 Ga. App. 289, 295 (2) (b) (840 SE2d 765) (2020). Reading

the statute, we find no indication that the Legislature used the word “may” to imply

anything other than that a trial court’s power to award a civil penalty is discretionary.

      Having concluded that the imposition of a civil penalty is discretionary, we

further determine that Cardinale has failed to show that the trial court misapplied the

law or the facts when it declined to award a civil penalty against Keane. See Rockdale

Hosp., LLC v. Evans, 306 Ga. 847, 851 (2) (b) (834 SE2d 77) (2019) (“A trial court

abuses its discretion when the exercise of discretion was infected by a significant

legal error or a clear error as to a material factual finding.”). Cardinale’s main

                                           10
argument is that the trial court failed to provide a detailed explanation for its decision,

but Cardinale has not identified any binding authority that would have required the

trial court to make detailed written findings to support its decision.3 Cardinale further

insinuates that the trial court denied him a civil penalty because he had obtained a

default judgment instead of a trial verdict, but he cites to nothing in the record, and

we have found nothing, to support this speculation. See Hosseini v. Donino, 222 Ga.

App. 697, 697 (1) (475 SE2d 665) (1996) (“The burden is on the party alleging error

to show it affirmatively by the record.”) (citation omitted). Cardinale has thus failed

to show that the trial court made any error of law or fact, and so he has failed to show

that the trial court abused its discretion by declining to award a civil penalty.

       Accordingly, although Cardinale was authorized to seek a civil penalty in this

case, we affirm the trial court’s judgment declining to award a civil penalty against

Keane.

                                  Case No. A21A1719




       3
        Instead, Cardinale has cited to federal case law concerning when a federal
agency must make detailed explanations of its decision, case law which we do not
find to be persuasive or applicable to a trial court’s ruling under the Open Records
Act.

                                            11
      [W]e review the trial court’s grant of a motion to dismiss de novo. A
      motion to dismiss for failure to state a claim upon which relief can be
      granted should not be sustained unless (1) the allegations of the
      complaint disclose with certainty that the claimant would not be entitled
      to relief under any state of provable facts asserted in support thereof;
      and (2) the movant establishes that the claimant could not possibly
      introduce evidence within the framework of the complaint sufficient to
      warrant a grant of the relief sought. In deciding a motion to dismiss, all
      pleadings are to be construed most favorably to the party who filed
      them, and all doubts regarding such pleadings must be resolved in the
      filing party’s favor.

(Citation omitted.) Mitchell v. Capehart, 353 Ga. App. 461 (838 SE2d 125) (2020).

      According to Cardinale’s complaint in this case, Cardinale sent nine separate

records requests to Jones, seeking documents related to the City’s prior litigation over

a voucher discrimination ordinance. Cardinale alleged that such litigation documents

were potentially related to the City Council’s decision to enter into the private

executive session on February 11, 2020. Cardinale requested that Jones respond to

his nine requests separately. Jones responded to Cardinale’s requests, but he

responded via a single email that addressed all of Cardinale’s requests at once instead

of providing the separate responses that Cardinale requested. Cardinale also

submitted a records request to Councilman Brown seeking a written legal opinion that


                                          12
Brown referenced during the February 11, 2020 meeting. Brown did not respond to

Cardinale’s request.

      Cardinale then filed the instant complaint, seeking a civil penalty under the

Open Records Act against Jones and Brown for their allegedly deficient responses to

his records requests. Both Jones and Brown moved to dismiss Cardinale’s complaint

for failure to state a claim, and the trial court granted both motions. The trial court

concluded that Cardinale’s Open Records Act claims failed because the complaint did

not allege facts supporting his contention that Jones and Brown had custody of the

records that he sought, and thus Cardinale failed to show that they were “custodians”

under the Act. The trial court alternatively concluded that the Open Records Act did

not allow a private citizen such as Cardinale to sue to obtain civil penalties. This

appeal followed.

      3. In two related claims of error, Cardinale argues that he properly alleged that

Jones and Brown had custody of the records so as to support his Open Records Act

claims.4 He specifically argues that the trial court erred by failing to presume as true

his factual assertions that Brown and Jones had custody of the records and that the


      4
        We address Cardinale’s claims of error in a different order than presented in
his brief.

                                          13
trial court erred by applying the wrong definition of the term “custodian.” We

conclude that the trial court erred by dismissing Cardinale’s complaint on this issue.

      The Open Records Act provides that the courts of Georgia have jurisdiction to

entertain actions “against persons . . . having custody of records open to the public[.]”

OCGA § 50-18-73 (a). The Act does not define precisely what it means for a person

to “hav[e] custody” over records, but the American Heritage Dictionary5 defines the

word “custody” as “1. the control and care of a person or property, especially when

granted by a court.”6 Thus, by using the term “custody,” the statute contemplates




      5
        The American Heritage Dictionary, Fifth Edition, copyright 2022. See Palmer
v. State, 260 Ga. 330 (393 SE2d 251) (1990) (looking to the American Heritage
Dictionary’s definition of the word “custody” to determine “the ordinary
signification” of the term); see also Brown v. State, 314 Ga. App. 1, 3 (723 SE2d 112)
(2012) (looking to the American Heritage Dictionary’s definition of the word
“confine”).
      6
         In ascertaining the meaning of the phrase “custodian of records,” the trial
court used the definition “the person who keeps the records under his control and
supervision” which we mentioned in our decision in Hertz Corp. v. McCray, 198 Ga.
App. 484, 486 (1991). We note that the decision in Hertz Corp. only referenced that
definition (which came from a secondary source) as an example of what Georgia
evidentiary law does not require when a person is laying the foundation for the
admissibility of business records, and the court did not apply that definition to any
particular law. See id. In any event, we do not see much, if any, material difference
in that definition and the one we apply today.

                                           14
claims against persons who have some level of control and care over the records

being sought.

      Turning to the allegations in this case, Cardinale alleged in his complaint that

Jones was “privately retained counsel” for the City of Atlanta and that he sought

documents related to Atlanta’s litigation history. Cardinale also alleged that Brown

was a City of Atlanta Councilman, that the legal opinion he sought was specifically

referenced by Brown during a meeting, and that the opinion was “distributed to all

Council Members.” In each case, he alleged that Brown and Jones were the

“custodian[s]” of the records that he sought.

      These allegations, particularly Cardinale’s direct allegations that Brown and

Jones were “custodians” of the records, were sufficient to survive a motion to dismiss.

The trial court concluded that the allegations that Brown and Jones were custodians

of the records were mere legal conclusions, but we have generally treated such

allegations as factual assertions, such as when they are made in affidavits.7 See, e.g.,

Aquanaut Diving & Engineering, Inc. v. Guitar Center Stores, Inc., 324 Ga. App.

570, 574 (2) (751 SE2d 175) (2013) (“The attachments to the affidavit are admissible

      7
        Cf. Crouch v. Bent Tree Community, Inc., 310 Ga. App. 319, 322 (3) (713
SE2d 402) (2011) (“[A]ffidavits containing mere legal conclusions and allegations
present no issues of fact on a motion for summary judgment.”) (citation omitted).

                                          15
because the affidavit states that the affiant was the custodian of the records containing

these documents[.]”); Vadde v. Bank of America, 301 Ga. App. 475, 478 (1) (a) (687

SE2d 880) (2009) (holding that affidavit was sufficient wherein employee averred

that she was the “custodian of records”).

       Additionally, “the Georgia Civil Practice Act requires only notice pleading and,

under the Act, pleadings are to be construed liberally and reasonably to achieve

substantial justice consistent with the statutory requirements.” (Citation omitted.)

Babalola v. HSBC Bank, US, N.A., 324 Ga. App. 750, 752 (2) (751 SE2d 545) (2013).

In addition, “we are required to hold pro se pleadings to less stringent standards than

formal pleadings drafted by lawyers[.]” (Citation omitted.) Id. at 750 n.2. Reading

these allegations under the lens applicable to this early stage of the litigation, it is at

least somewhat probable that evidence could be introduced showing that Brown and

Jones had control over, or care of, the records sought by Cardinale. Cardinale’s

complaint thus sufficiently alleged that Brown and Jones “had custody” of the

requisite records that he sought, and we reverse the trial court’s decision to the

contrary.

       At the same time, the Act provides that agencies “may, but shall not be

obligated to,” assign a “designated agency officer or employee” to whom all written

                                            16
records requests must be made. OCGA § 50-18-71 (b) (1) (B). The Act specifies that

the agency may designate “one of the following: the agency’s director, chairperson,

or chief executive officer, however denominated; the senior official at any satellite

office of an agency; a clerk specifically designated by an agency as the custodian of

agency records; or a duly designated open records officer of an agency[.]” Id. The

parties extensively argued below as to whether the City of Atlanta had actually and

properly designated specific record officers or employees under OCGA § 50-18-71

(b) (1) (B), and, if so, what impact that would have on the question of whether Brown

or Jones could be considered as “having custody” of the documents requested by

Cardinale if they were not so designated. The trial court, however, did not address

these fact-based arguments in its ruling, and so we do not address them here at the

motion to dismiss stage.8

      8
        In arguing this issue, the parties made multiple references to evidence outside
of the pleadings, such as the City of Atlanta’s ordinances or the City of Atlanta’s
website that allegedly lists the City’s designated records officers. We note that both
motions to dismiss were designated as motions to dismiss for failure to state a claim
under OCGA § 9-11-12 (b) (6) and that such motions are concerned solely with
whether the allegations of the complaint are sufficient. We see no indication that the
trial court considered any of these extraneous matters when rendering its ruling,
however, and so we do not address the issue further. Cf. Johnson v. RLI Ins. Co., 288
Ga. 309 (704 SE2d 173) (2010) (“On an appeal of a trial court’s order that dismisses
a cause of action for failure to state a claim upon which relief can be granted, . . . if
matters outside the pleadings were presented to the trial court, which then considered

                                           17
      Accordingly, we conclude that the trial court erred in dismissing Cardinale’s

complaint on this basis.

      4. In two related claims of error, Cardinale argues that the trial court erred in

concluding that he could not obtain a civil penalty against Jones or Brown as a matter

of law and that the trial court erred in ruling on this issue sua sponte when neither

Brown nor Jones presented the issue in their respective motions to dismiss. For the

reasons stated in Division 1, supra, we conclude that Cardinale may maintain a cause

of action for a civil penalty under the Open Records Act, and so the trial court erred

by holding to the contrary.

      We therefore reverse the dismissal of Cardinale’s claim against Brown. As to

the trial court’s dismissal of Cardinale’s claim against Jones, we note that Jones

raised an additional argument in his motion to dismiss that the trial court did not

reach (namely, that Cardinale failed to state a claim because the allegations in the

complaint establish that Jones’ response to Cardinale’s records request was sufficient

under the Open Records Act). Accordingly, we vacate the dismissal of Cardinale’s



these matters as it resolved the case, then a reviewing court is required to treat the
resulting trial court’s order as a ruling on a motion for summary judgment.”)
(citations omitted). We nevertheless make clear that the parties may raise and develop
these arguments at a later point in the litigation.

                                         18
claim against Jones and remand for the trial court to address this argument in the first

instance.

      Judgment affirmed in Case No. A21A1718. Judgment reversed in part, vacated

in part, and case remanded in Case No. A21A1719. Hodges and Pipkin, JJ., concur.




                                          19